Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Non-Final Rejection 

The Status of Claims:
Claims 1-10 are pending. 
Claims 1-10 are rejected. 


DETAILED ACTION
1. 	Claims 1-10 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/966,859 07/31/2020 ABN , which is a 371 of PCT/KR2019/001158 01/28/2019, which claims a foreign priority document, REPUBLIC OF KOREA 10-2018-0012511 01/31/2018.
    Drawings
3.         The drawing filed on 12/16/21 are accepted by the examiner. 
        IDS
4.          The IDS filed on 12/16/21  has been reviewed by the examiner.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al ( Bioorganic & Medicinal Chemistry Letters 9 (1999) 869-874) in view of Takemoto et al ( US 2017/0071902 A1) and Wikipedia ( Complications of .Diabetes, Nov. 2016,p.1-12).
Determination of the scope and content of the prior art
Shin et al discloses that chrysin derivatives have been reported to have hypoglycemic effect on diabetic rats in the following compound:


    PNG
    media_image1.png
    190
    216
    media_image1.png
    Greyscale

(see page 870, scheme 2, compound #12; page 873, table 1)

    PNG
    media_image2.png
    288
    569
    media_image2.png
    Greyscale
(see page 870, scheme 1)

    PNG
    media_image3.png
    234
    1219
    media_image3.png
    Greyscale

 as in Claim 5 (see page 870, a section of Biological Activity)

The current invention, however, differs from the prior art in that the claimed diabetes complications selected from the group consisting of diabetic neuropathy, diabetic nephropathy, diabetic myocardial infarction, diabetic retinopathy, diabetic cataracts, and diabetic ulcers.is not unspecified in the prior art.

Takemoto et al discloses a pharmaceutical composition containing chrysin derivatives for treating the complications of diabetes in the followings:

    PNG
    media_image4.png
    885
    671
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    473
    644
    media_image5.png
    Greyscale

(see page 11, claims 1,4-5)

    PNG
    media_image6.png
    100
    641
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    98
    649
    media_image7.png
    Greyscale

 as in Claim 6 (see page 6, a paragraph#0062)

    PNG
    media_image8.png
    868
    1174
    media_image8.png
    Greyscale


Furthermore, Wikipedia teaches that the complications of diabetes mellitus are far less common and less severe in people who have well-controlled blood sugar levels. Conversely, some genes appear to provide protection against diabetic complications, as evidenced by the absence of complications in a subset of long-term diabetes survivors.
The examples of chronic complications are in the followings:

    PNG
    media_image9.png
    696
    1368
    media_image9.png
    Greyscale

(see page 5, the first paragraph)


Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Shin art is that the applied art do not expressly teach the claimed diabetes complications selected from the group consisting of diabetic neuropathy, diabetic nephropathy, diabetic myocardial infarction, diabetic retinopathy, diabetic cataracts, and diabetic ulcers. The deficiencies of the Takemoto et al are cured by the Takemoto et al and Wikipedia.

2. The difference between the instant application and the applied Takemoto et al art is that the Takemoto et al does not expressly teach  the claimed compound and the specific example of  diabetes complications. The deficiencies of the Takemoto et al are cured by the Shin and Wikipedia.

3. The difference between the instant application and the applied Wikipedia art is that the Wikipedia does not expressly teach the claimed compound. The deficiencies of the Wikipedia are cured by the Shin..


Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 1-4, with respect to the lack of disclosing the claimed diabetes complications selected from the group consisting of diabetic neuropathy, diabetic nephropathy, the prior art is silent about it. However, the tertiary reference,   Wikipedia does teach that the examples of chronic complications are diabetic neuropathy, diabetic nephropathy, , diabetic retinopathy, and etc. (see page 5, the first paragraph). Furthermore, the primary Shin reference discloses that the claimed chrysin derivative has a hypoglycemic effect on diabetic rats in the following compound:

    PNG
    media_image1.png
    190
    216
    media_image1.png
    Greyscale
.Moreover, the secondary Takemoto prior art  discloses  a method for treating the complications of diabetes a pharmaceutical composition containing chrysin derivatives . From the above, it is clear that all three prior art are closely interrelated to one and another with the treatment of diabetes, whereas both of the Shin reference. and Takemoto are commonly shared to the core chemical structure of the claimed compounds. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to incorporate  the teaching of Takemoto’s treatment of diabetic complications using chrysin derivatives in combination with Wikipedia’s specific examples of diabetic complications into the Shin’s diabetic treatment method in order to broaden up the treatment protocol. This is because the skilled artisan in the art would expect the combined proior art method to be feasible and successful as guidance in the prior art..   


Considering objective evidence present in the application indicating obviousness or nonobviousness.
Shin expressly discloses that the claimed chrysin derivative has a hypoglycemic effect on diabetic rats as shown in the following compound:

    PNG
    media_image1.png
    190
    216
    media_image1.png
    Greyscale
. and this can be applied to the treatment method for a diabetic patient.  
Moreover, the secondary Takemoto prior art does teach the method for treating the complications of diabetes a pharmaceutical composition containing chrysin derivatives. Also, Wikipedia does describe that the examples of chronic complications are diabetic neuropathy, diabetic nephropathy, , diabetic retinopathy, and etc. (see page 5, the first paragraph). 
From the above, it is obvious that all three prior art are closely interrelated to one and another with the treatment of diabetes, whereas both of the Shin reference. and Takemoto are commonly shared with the core chemical structure of the claimed compounds. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of Takemoto’s treatment of diabetic complications using chrysin derivatives in combination with Wikipedia’s specific examples of diabetic complications into the Shin’s diabetic treatment method in order to broaden up the treatment protocol. This is because the skilled artisan in the art would expect the combined prior art method to be feasible and successful as guidance in the prior art..   


6.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al ( Bioorganic & Medicinal Chemistry Letters 9 (1999) 869-874) in view of El-Bassossy et al (PHYTOTHERAPY RESEARCH, Phytother. Res. 27: 1678–1684 (2013) 

Determination of the scope and content of the prior art
Shin et al discloses that chrysin derivatives have been reported to have hypoglycemic effect on diabetic rats in the following compound:


    PNG
    media_image1.png
    190
    216
    media_image1.png
    Greyscale

(see page 870, scheme 2, compound #12; page 873, table 1)

    PNG
    media_image2.png
    288
    569
    media_image2.png
    Greyscale
(see page 870, scheme 1)

    PNG
    media_image3.png
    234
    1219
    media_image3.png
    Greyscale

(see page 870, a section of Biological Activity)

The current invention, however, differs from the prior art in that the claimed 
method of inhibiting formation of an advanced glycation end-products in diabetics comprising administering to the diabetic a pharmaceutically effective amount of the chrysin derivative compound is not unspecified in the prior art.

El-Bassossy,et al describes that chrysin and luteolin are two important plant ﬂavonoids. In the present study, it hypothesized that they protect against deleterious vascular effects of diabetes. Diabetes was induced in rats by streptozotocin (STZ) injection, while chrysin and luteolin were administered two weeks after STZ administration for 6 weeks. Then, blood pressure (BP) and serum levels of glucose, advanced glycation end products (AGEs), triglycerides (TGs), total cholesterol and low density lipoprotein–cholesterol (LDL-C) were determined. Concentration response curves for KCl, phenylephrine (PE), acetylcholine (ACh) and ACh-induced NO generation were obtained in isolated aorta. Compared with control, diabetes increased diastolic and systolic BP, while chrysin and luteolin attenuated diastolic BP elevation without affecting the developed hyperglycemia. Diabetes increased contractile response of aorta to KCl, PE, decreased relaxation response to ACh, while chrysin and luteolin prevented the impaired response to ACh. In addition, diabetes was accompanied by elevated levels of TGs, total and LDL cholesterol, while both chrysin and luteolin prevented this dyslipidemia. Furthermore, chrysin decreased the elevated AGEs level in serum of diabetic animals, while luteolin abrogated the impaired NO generation in diabetic aorta. Collectively, chrysin and luteolin attenuate diabetes-evoked impairment in endothelial-dependent relaxation possibly via ameliorating detrimental changes in lipid proﬁle,(see abstract)


Ascertainment of the difference between the prior art and the claims

1. The difference between the application and the applied Shin art is that the applied art do not expressly teach the method of inhibiting formation of an advanced glycation end-products in diabetics comprising administering to the diabetic a pharmaceutically effective amount of the claimed  chrysin derivative compound is not unspecified in the prior art. The deficiency of the Shin is cured by the Shin..

2. The difference between the instant application and the applied El-Bassossy,et al  art is that the El-Bassossy,et al does not expressly teach  the claimed compound .The deficiency of the El-Bassossy,et al is  cured by the Shin.


Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 7-10, with respect to the lack of disclosing the claimed  method of inhibiting formation of an advanced glycation end-products in diabetics comprising administering to the diabetic a pharmaceutically effective amount of the claimed  chrysin derivative compound, the Shin prior art is silent about it. However, El-Bassossy does indicate that chrysin decreased the elevated AGEs level in serum of diabetic animals (see abstract). Furthermore, Shin  does disclose that the chrysin derivative is identical with claimed compound having a hypoglycemic effect on diabetic rats(see page 870, scheme 2, compound #12; page 873, table 1).  So, if the skilled artisan in the art had desired to develop the method of inhibiting formation of an advanced glycation end-products in diabetics comprising administering to the diabetic a pharmaceutically effective amount of the claimed  chrysin derivative compound,  it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of El-Bassossy’s chrysin’s property of decreeing AGEs levels into the Shin’s diabetic treatment method. This is because the skilled artisan in the art would expect the combined prior art method to be feasible and successful as guidance in the prior art..   


Considering objective evidence present in the application indicating obviousness or nonobviousness.
Shin expressly discloses that the claimed chrysin derivative has a hypoglycemic effect on diabetic rats as shown in the following compound:

    PNG
    media_image1.png
    190
    216
    media_image1.png
    Greyscale
. and this can be applied to the treatment method for a diabetic patient.  
Moreover, El-Bassossy does teach that chrysin can decrease the elevated AGEs level in serum of diabetic animals (see abstract).
Both prior art are very closely related to each other with respect to chrysin and the chrysin derivative for the same treatment for the diabetic subject.  
So, if the skilled artisan in the art had desired to develop the method of inhibiting formation of an advanced glycation end-products in diabetics comprising administering to the diabetic a pharmaceutically effective amount of the claimed  chrysin derivative compound,  it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of El-Bassossy’s chrysin’s property of decreeing AGEs levels into the Shin’s diabetic treatment method. This is because the skilled artisan in the art would expect the combined prior art method to be feasible and successful as guidance in the prior art..   
Conclusion
	
Claims 1-10 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        10/17/2022